Citation Nr: 1230232	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-31 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay that may be caused by this remand, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  The Board notes in this regard that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran was afforded a VA examination to assess the existence and etiology of his claimed bilateral hearing loss and tinnitus in September 2010.  Unfortunately, a review of the examination report reveals the opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the September 2010 VA examiner found that the Veteran's bilateral hearing loss and was not related to service but relied on a normal hearing examination at the Veteran's enlistment and separation from active service.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that this is an insufficient basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993), and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of current hearing loss and medically sound reasoning for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  Therefore, the Board finds that, on remand, the claims file should be returned to the September 2010 VA examiner for an addendum which includes an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not related to his reported in-service noise exposure without resorting to mere speculation.

The September 2010 VA examiner also determined that the etiology of the Veteran's claimed tinnitus could not be determined without resorting to mere speculation.  The Veterans Court has held that a VA examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Veterans Court held in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing further explanation, was inadequate.  Id.  The Board finds that Jones is applicable in this case because the September 2010 VA examiner stated that an opinion could not be provided without resorting to mere speculation but did not provide any rationale for this opinion.  Thus, on remand, the Board finds that the September 2010 VA examiner should provide an addendum to her opinion in which she explains the rationale behind her inability to provide the requested nexus opinion concerning the etiological relationship between tinnitus and active service without resorting to mere speculation.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss and/or for tinnitus since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Jackson, Mississippi, and ask the VA clinician who conducted the September 20, 2010, VA audiology examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to this clinician for review.  Specifically, this VA clinician should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to active service or any incident of service, to include the Veteran's reported acoustic trauma.   This VA clinician also should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is related to active service or any incident of service, to include the Veteran's reported acoustic trauma.  A complete rationale must be provided for any opinions expressed.  If the examiner is unable to provide any requested opinion without resort to speculation, she should explain why and what, if any, additional evidence would be necessary before an opinion could be provided.

3.  If, and only, if the VA clinician who conducted the September 20, 2010, VA examination is unavailable, then schedule the Veteran for a new VA examination which addresses the contended causal relationship between bilateral hearing loss, tinnitus, and active service.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's lay statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his bilateral hearing loss, if diagnosed, is related to active service or any incident of service, to include the Veteran's reported acoustic trauma.  This examiner also should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus, if diagnosed, is related to active service or any incident of service, to include the Veteran's reported acoustic trauma.   A complete rationale must be provided for any opinions expressed.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why and what, if any, additional evidence would be necessary before an opinion could be provided.

4.  The Veteran should be given adequate notice of the requested examination, if scheduled, at his current mailing address of record which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

